Statement by the President
Today we are commemorating the fourth European Day of the Victims of Terrorism. It is a day that we must keep in our memory in order to remember all those who have been the innocent victims of terrorism.
The terrorist attacks in Madrid on 11 March 2004 -four years ago today - and in London on 7 July 2005 claimed many victims and left many families torn apart by the barbarities of terrorism.
Just last Friday, the terrorist organisation ETA assassinated again. Isaías Carrasco, a former Socialist councillor, was shot when he left his home in Mondragón. I wish to express our deepest condolences to all his family. As President of the European Parliament and on my own behalf, I should like to reassure you that the victims of terrorism - wherever they are in the world - will never be erased from our memories. Today, we shall commemorate Isaías Carrasco and all the victims of terrorism, in order to assure the victims of the madness of terrorist attacks of our respect and our sympathy. They are and will always remain present in our hearts and in our work. Sympathy for and solidarity with all the families of the victims is a duty for all of us.
The European Parliament is actively involved in the fight against terrorism and in supporting the victims of terrorist attacks. I cannot repeat often enough that there is absolutely no justification for terrorism. We must therefore take a united approach in this fight on the basis of the rule of law and with all the force of the law.
Ladies and gentlemen, please rise from your seats for a minute's silence in memory of the victims of terrorism.
(The House rose and observed a minute's silence.)